Citation Nr: 0807284	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-22 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability caused by surgical treatment by the 
Department of Veterans Affairs in July 2003.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1957 to November 1958.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  


FINDING OF FACT

During the placement of a cardiac pacemaker by VA in July 
2003, a tear of the left atrial appendage, necessitating an 
emergent thoracotomy, was an event not reasonably 
foreseeable, and the resulting thoracotomy scar constitutes 
additional disability. 


CONCLUSION OF LAW

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, a thoracotomy scar, due to an emergent 
thoracotomy by VA in July 2003 on the basis of an event not 
reasonably foreseeable, is established.  38 U.S.C.A. §§ 1151 
(West 2002); 38 C.F.R. § 3.361 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2003.  The notice included the type of evidence to 
substantiate the claim under 38 U.S.C.A. § 1151, namely, 
evidence of additional disability the result of VA medical 
treatment due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar incidence of fault on 
the part of the VA, or that the additional disability was the 
result of an event that was not reasonably foreseeable. The 
veteran was informed that VA would obtain VA records and that 
he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf. 
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  The notice included 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (except for the degree of disability assignable).

As for the omission in the VCAA notice about the notice 
degree of disability assignable, as the claim is denied, no 
disability rating can be assigned as a matter of law.  
Therefore, there can be no possibility of any prejudice to 
the veteran with respect to the limited defect in the VCAA 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained the relevant VA 
records.  In April 2003 the veteran was provide a copy of his 
service medical records and his claim folder.  

The veteran has been afforded a review of his claim file by a 
VA physician in October 2003 in order to document additional 
disability.  In May 2005, the RO obtained an independent 
medical expert opinion on the questions of fault on the part 
of VA and on reasonable foreseeability.  As there are no 
additional records to obtain, no further assistance to the 
veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

As the veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply. 

Compensation is awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service- connected.  A disability 
is a qualifying additional disability if the disability was 
caused by VA surgical treatment, and the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the medical treatment; or the 
additional disability was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical requires actual causation.  To 
establish causation, the evidence must show that the VA 
surgical treatment resulted in the veteran's additional 
disability.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the surgical treatment 
caused the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with informed consent. 38 C.F.R. § 3.361(d).

Background

VA records disclose that in July 2003 the veteran was 
hospitalized to increase his cardiac output by inserting a 
pacemaker.  Prior to the procedure the veteran had severe 
dilated cardiomyopathy with an ejection fraction of 33%.  The 
veteran signed an informed consent form.  During the 
procedure, there was excessive bleeding, necessitating an 
emergent left thoracotomy.  The source of the bleeding was a 
tear of the left atrial appendage that was repaired.  After 
the surgery, the veteran had chest pain from the thoracotomy. 

VA records show that in August 2003 on a scheduled 
appointment, cardiac rhythm was regular.  The veteran did 
have chest discomfort that was musculoskeletal in nature. 

In October 2003, the record of surgery was reviewed by a VA 
physician.  The physician noted that the veteran was still 
having significant pain at the operative site, which was 
likely related to the thoracotomy scar.  The physician stated 
that a thoracotomy was known to be a very painful type of 
surgery to recover from.  The physician found no evidence 
that the veteran's cardiac function had worsened by the 
complication that occurred while in the hospital.  The 
examiner also found no evidence of negligence or lack of 
proper skill.  The physician suspected that the surgical 
complication was a known possibility before the surgery, but 
as a result of the complication the veteran had to endure a 
more lengthy recovery than would otherwise have been 
necessary.  

VA records show that in May 2004 it was noted that the 
ejection fraction was up to 70% by echocardiogram. In April 
2005, the veteran's coronary artery disease was stable. 

In May 2005, the RO obtained a second opinion from a private 
cardiologist. The physician summarized the record, noting 
that the veteran was diagnosed with an idiopathic, dilated 
cardiomyopathy in 1998, that he was treated medically and did 
well until April 2003 when he was hospitalized for non-
exertional chest discomfort, that cardiac catheterization in 
May 2003 revealed an ejection fraction of 33% with a dilated 
left ventricle, that a subsequent echocardiogram in July 2003 
revealed an dilated cardiomyopathy with an ejection fraction 
of 22%.  The cardiologist further noted that in July 2003 a 
pacemaker was surgically placed, and during the surgery, a 
tear occurred to the left atrial appendage and the surgery 
was converted to an open thoracotomy procedure.  The 
cardiologist stated that the veteran then recovered 
uneventfully following that procedure and that the veteran 
enjoyed a marked improvement with a 71% ejection fraction by 
echocardiogram in April 2004. 

The RO posed three questions to the cardiologist and he 
responded as follows. 

On whether the tear of the left atrial appendage was an event 
not reasonable foreseeable, the cardiologist stated that the 
tear of the left atrial appendage was not foreseeable. 

On whether the tear of the left atrial appendage was the 
result of fault on the part of the VA, the cardiologist 
stated that the tear of the left atrial appendage was not the 
result of carelessness or negligence. 

On whether the veteran had any permanent, additional 
disability as a consequence of the surgery, the cardiologist 
stated that the veteran enjoyed marked improvement of his 
overall left ventricular function as a result of the July 
2003 surgical procedure and had continued to enjoy continued 
normal cardiac function since that time.  

Analysis

The record shows that in July 2003 after obtaining the 
veteran's informed consent, the veteran had surgery by VA to 
insert a pacemaker.  During the procedure, there was 
excessive bleeding, necessitating an emergent left 
thoracotomy.  The source of the bleeding was a tear of the 
left atrial appendage that was repaired.  After the surgery, 
the veteran had chest pain from the site of the thoracotomy 
that was musculoskeletal in nature.  As for cardiac function, 
the veteran had marked improvement with a 71% percent 
ejection fraction by echocardiogram in April 2004. 

On question of whether the veteran had any additional cardiac 
disability as a consequence of the surgery, a VA physician 
found no evidence that the veteran's cardiac function had 
worsened by the surgery to include the tear of the atrial 
appendage.  A private cardiologist stated that the veteran 
enjoyed marked improvement of his overall left ventricular 
function as a result of the July 2003 surgical procedure to 
include the tear of the atrial appendage, and he had 
continued to enjoy continued normal cardiac function since 
that time.  



To this extent, the Board finds that no additional cardiac 
disability, resulted from the surgery by VA to include the 
tear of the atrial appendage, rather the evidence shows that 
the veteran's cardiac function improved as the result of the 
cardiac pacemaker.  As there is no additional cardiac 
disability, the Board does not reach the question of fault on 
VA's part as to the veteran's post-operative cardiac status 
to include the residuals of the tear of the atrial appendage. 

Excluding the veteran's cardiac status, on the question of 
whether the complication of the surgery, the tear of the left 
atrial appendage, necessitating an emergent thoracotomy, was 
due to fault on part of VA, both a VA physician and a private 
cardiologist expressed the opinion that the tear of the left 
atrial appendage, resulting in the thoracotomy, was not the 
result of carelessness or negligence.  To this extent, the 
Board finds that the tear of the left atrial appendage, 
necessitating an emergent thoracotomy, was not the result of 
fault on VA's part.

As the tear of the left atrial appendage, necessitating an 
emergent thoracotomy, was not the result of fault on VA's 
part, the remaining questions are whether the tear of the 
left atrial appendage, necessitating a thoracotomy, resulted 
in additional disability, and, if so, whether the additional 
disability was an event that was not reasonably foreseeable.  

As already discussed there is no additional cardiac 
disability as the result of the surgery to include a tear of 
the atrial appendage.  The record does show that after the 
surgery the veteran had chest pain from the thoracotomy scar 
that was musculoskeletal in nature.  This qualifies as 
additional disability, comparing the veteran's condition 
before the surgical treatment and after the surgical 
treatment.  38 C.F.R. § 3.361(b).

The remaining question is whether the additional disability, 
the thoracotomy scar, was not reasonably foreseeable.  The VA 
physician suspected that the surgical complication, the 
emergent thoracotomy, was a known possibility before the 
surgery, but the private cardiologist stated that the tear of 
the left atrial appendage was an unfortunate event, not 
foreseeable.  

Under 38 C.F.R. § 3.361(d), the event need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  On balancing 
the opinions, the VA physician suspected that the surgical 
complication was a known possibility before the surgery, 
which is not inconsistent with the standard that a reasonable 
health care provider would not have considered the 
complication to be an ordinary risk of the treatment 
provided, which is what the private cardiologist stated. 

And the Board interprets the opinion of the private 
cardiologist to mean that the tear of the left atrial 
appendage was not an ordinary risk of the surgical treatment 
provided by VA.  As the tear of the left atrial appendage was 
not foreseeable, the emergent thoracotomy to repair the tear 
was also not foreseeable, and the resulting thoracotomy scar 
constitutes an additional disability.  For these reasons, the 
veteran has a qualifying additional disability, thoracotomy 
scar, which was caused by VA surgical treatment, which was 
not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361(d). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability, a thoracotomy scar, due to an emergent 
thoracotomy by VA in July 2003 on the basis of an event not 
reasonably foreseeable, is granted. 

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


